UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7591



ROBERT R. LAWRENCE,

                                              Plaintiff - Appellant,

          versus


MONTGOMERY COUNTY, MARYLAND; SHON BARR, Police
Office PO #1439; MONTGOMERY COUNTY POLICE
DEPARTMENT, 1st District; MONTGOMERY COUNTY
MARYLAND   GOVERNMENT;  DOUGLAS   M.   DUNCAN,
Montgomery County “Executive”,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:05-cv-02051-AW)


Submitted:   February 28, 2007            Decided:   March 27, 2007


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert R. Lawrence, Appellant Pro Se. Edward Barry Lattner, COUNTY
ATTORNEY’S OFFICE, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert R. Lawrence appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm   for   the   reasons   stated   by   the   district   court.   See

Lawrence v. Montgomery County,      No. 8:05-cv-02051-AW (D. Md. Aug.

30, 2006).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -